DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 10 January 2022, PROSECUTION IS HEREBY REOPENED. An amended ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TIMOTHY D COLLINS/            Supervisory Patent Examiner, Art Unit 3644                                                                                                                                                                                            




Information Disclosure Statement
In light of applicant’s remarks that the list of references has been pared to those relating to loading parcels on UAVs, the three IDS submissions of 2 April 2021, 24 June 2021, and 20 July 2021, will be considered as a response to the request for information under 37 CFR 1.105.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 2016/0272308).

Gentry discloses a method of delivering parcels via a UAV comprising:
securing a first parcel (e.g. 254) to a first parcel carrier (250; note: the claim does not indicate an order for connecting this parcel to the carrier with respect to carrier-chassis connection), the parcel carrier configured for being selectively coupled to the UAV for transporting the parcel (the carrier is coupled to the flying chassis via e.g. 260, and thus “configured” for selective coupling), the carrier comprising a parcel carrying mechanism (e.g. 862) for engaging and holding the parcel;

connecting a first power source of the carrier to propulsion members of the UAV ([0060]);
navigating the UAV from the loading point to a serviceable point (delivery location, e.g. [0037]); and
at the serviceable point, releasing the first parcel from the parcel carrying mechanism (e.g. 862) of the carrier (e.g. [0079]).
Gentry discloses the UAV may be navigated to a different location after delivery ([0082]). Gentry further discloses that carriers may be loaded with parcels and “charged” power modules prior to connection with the chassis when the carrier contains the power module ([0048]), and that the power supply may be replaceable while the UAV is landed or in flight ([0048]). Gentry does not specifically disclose navigating the UAV back to the loading point and securing a second carrier with respective parcel to the chassis, including connecting the power source.
One of ordinary skill recognizes that returning to a base for retrieving further parcels for delivery is well-known in the art of package delivery (e.g. UPS drivers, delivering multiple large packages to a delivery location, having to repeatedly return to the vehicle, or returning to the vehicle to delivery packages to another address). Further, one of ordinary skill recognizes that replaceable power supplies may be replaced at a selected base of operation.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to return to “base” to retrieve further 
Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Gentry discloses engaging a ground probe with a landing surface prior to releasing the parcel ([0055]-[0057]).

Regarding claims 3 and 7:
The discussion above regarding claim 2 is relied upon.
Gentry discloses the step of releasing the first parcel comprising moving parcel carrying arms (e.g. 862) from an engaged position into a disengaged position ([0079]), the arms forming an (open) parcel housing.

Regarding claim 8:
The discussion above regarding claim 1 is relied upon.

Further, the modification to disconnect the first carrier in order to connect a second carrier would also require such decoupling of the power sources, in order to couple those of the second carrier.
Regarding claim 10:
The discussion above regarding claim 1 is relied upon.
Gentry discloses coupling/decoupling the carrier to the chassis ([0059]), but does not disclose moving engagement members of the chassis from an extended position into a retracted position.
The examiner takes Official Notice that retractable retention mechanisms are well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to use a retractable engagement member as the examiner takes Official Notice that retractable retention mechanisms are well-known in the art, for the predictable advantage of providing quick connect/disconnect between the components, e.g. via spring-loaded detents, and to avoid damage to the connectors before or after they are properly engaged. Evidence of such retractable retention mechanisms can be found in Nelson (US 2016/0272316; [0043]), Dean et al. (US 4 609 167; col 3, lines 20-37), and Groutage et al. (US 4 493 136; Fig 7).
Retracting and extending the engagement member would thus be inherent steps to coupling/decoupling the chassis to the carrier.	
Admitted Prior Art. See MPEP 2144.03.

Regarding claim 11:
The discussion above regarding claim 1 is relied upon.
Gentry discloses removing the first carrier from an interior cavity of the chassis (260 would be inserted into a cavity in the chassis, as [0059] indicates the outer grooves are used for coupling).

Regarding claim 12:
The discussion above regarding claim 1 is relied upon.
Gentry discloses inserting the engagement housing into a chassis cavity, but does not disclose inserting the chassis into a carrier cavity (i.e. the opposite arrangement).
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have inserted the chassis into a carrier cavity as this is a functionally equivalent manner to predictably coupled the components of the UAV together, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding claim 13:
The discussion above regarding claim 1 is relied upon.


Regarding claim 14:
The discussion above regarding claim 1 is relied upon.
Gentry discloses a UAV control system (1314) receiving locations associated with first and second desired delivery locations ([0104]).

Regarding claim 15:
The discussion above regarding claim 1 is relied upon.
Gentry discloses delivery locations, and notes that the UAV is loaded with “delivery locations” ([0104]) as well as the ability to be directed to another location ([0082]), but does not disclose detecting obstructions at a first location and navigating to a second location.
The examiner takes Official Notice that detecting obstructions (fences, gates, doors, trees, bushes, dogs, etc.) and delivering to alternative locations (side/back doors, package facilities—i.e. “come pick it up”, etc.) is well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to deliver to an alternative, unblocked location as the examiner takes Official Notice that detecting obstructions and delivering to alternative locations is well-known in the art, for the predictable advantage of ensuring delivery to the 
Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
The applicant’s failure to successfully traverse the Official Notice renders such notice Admitted Prior Art. See MPEP 2144.03.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (‘308) in view of De Forges De Parny, et al. (US 5 474 259).

The discussion above regarding claim 3 is relied upon.
Gentry discloses carrying arms for holding a payload, but does not disclose inserting pins of the arms into apertures defined by the load or a load frame.
De Forges De Parny teaches an aircraft payload carrier having arms comprising a plurality of pins (22) engaged with apertures in the payload/payload frame (as seen in Figs 2-4) when engaged and spaced apart when disengaged.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention (as evinced by the disclosure of various types of payload holding means), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to insert pins into apertures of the parcel or parcel frame as taught by De Forges De Parny for releasable securing the payloads for lifting and carrying by the aircraft in a known and predictable manner.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (‘308) in view of Ott (US 4 553 719).

Gentry discloses arms with flanges (as seen in Figs 8 and 9), but does not disclose the flanges engaging a bottom surface of the parcel.
Ott teaches payload carrying arms extending under the payload to engage the bottom surface (as seen in Fig 1).
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to engage the bottom surface of the parcel as taught by Ott as this is a functionally equivalent manner for supporting a payload in flight, which would allow transport of awkward sized parcels and/or parcels that do not have or are unable to have special modifications for transport (e.g. apertures for forklift-type connections, etc.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (‘308) in view of High et al. (US 2017/0132562).

Gentry discloses decoupling a carrier from the chassis ([0059]), does not disclose positioning the carrier on a rack in an interior of a vehicle subsequent to decoupling.
High teaches placing parcel delivery devices on racks in a vehicle (e.g. Figs 4-6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to place the carrier on a rack after decoupling as .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9 981 745. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims generally provide for the same structure used in the method, the UAV connected to a parcel carrier for holding a parcel, with the method of using multiple structures for multiple deliveries being generally obvious to one of ordinary skill in the manner described above, in order to deliver multiple packages with fully-powered “ready-to-go” carriers.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9 957 048. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims generally provide for the same structure used in the method, the UAV connected to a parcel carrier for holding a parcel, with the method of using multiple structures for multiple deliveries being .

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/870,166 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method cites a more specific variation of that in the copending application, particularly regarding the return to use a second carrier, which is otherwise obvious to one of ordinary skill in the manner described above, in order to deliver multiple packages with fully-powered “ready-to-go” carriers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. 
The applicant has indicated they have reduced the list of references from 600 documents to “slightly over 100” documents related to loading parcels on UAVs. The three IDS submissions, filed of 2 April 2021, 24 June 2021, and 20 July 2021, provided since the request for information, of 5 February 2021, will be deemed adequate for the complying with request. However, it is noted that these submissions only contain roughly ten reference in total, not the “slightly over 100” references indicated. There appears to be no IDS submission in the file since the request which contains “slightly over 100” references.

In response to applicant’s argument that there is no support for the conclusion of obviousness, Gentry specifically notes that power modules may be replaced and located on the carrier ([0048]). Further, it is well known in the art to deliver multiple packages from a single point, as noted by the UPS drive example, and Gentry notes that UAVs may navigate to another location after delivering the carried package. Accordingly, one of ordinary skill would readily consider returning back to the “serviceable” point, e.g. home base, and replace the carrier containing the old, now used, power source for a new carrier containing a fully-charged source. Further, since Gentry provides for carriers pre-loaded with parcels, one of ordinary skill would also seek to retrieve a new preloaded carrier to deliver further packages to the same or differing location as the first package, as generally occurs in the art with person-made deliveries.
In response to applicant’s argument that De Forges De Parny does not disclose the pins and apertures, these are depicted in Fig 2, which depicts an exploded view of the fork means for engaging the apertures, and Figs 3 and 4, which depict the fork means within the apertures.

In response to applicant’s argument that removing the carrier from a cavity of the chassis is not provided, Gentry provides a support coupling 260 which contains outer grooves/ridges to couple to the chassis. In order for these outer grooves to couple, they must be coupled with corresponding couplers surrounding the periphery. This would indicate that the chassis must surround the coupling, thus indicating an “insertion” into the chassis. This necessitates a cavity of some sort to accommodate the central portion of the coupling. Further, since the parcel carrier (landing gear system) is inserted in the cavity for coupling, it must be removed for decoupling.
In response to applicant’s argument that the reversal of connection is “conclusory,” Gentry already provides for the connection, except in the reverse arrangement. Gentry thus provides a basis for providing the connection, and one of ordinary skill would be motivated to simply reverse the arrangement of components to provide the same connection, i.e. rather than providing a connector on the carrier into a cavity in the chassis, to instead provide the connector on the chassis into the cavity on the carrier.
In response to applicant’s argument that it would not be obvious to change the delivery location based on obstructions as this is not demonstrated to be routine in the art, the examiner has taken Official Notice that such is routine in the art of delivery as this is a common 
Further, the examiner provides a secondary reasoning based on In re Venner to support the rationale of automation. As demonstrated by the reasoning behind the Notice, the activities are commonly undertaken by human delivery drivers, which has not been disputed. The claim, as written, only seeks to provide the same practice with a UAV, i.e. an automation of the practice. The simple substitution of a common manual activity (human delivery) with an automated activity (UAV delivery) is thus determined to be routine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3644